      Case 1:19-cv-00867-DKC Document 54 Filed 12/08/20 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

CARINDA RAFTERY, Individually
and as Personal Representative :
of the Estate of Dennis Raftery,
et al.                           :

     v.                                :     Civil Action No. DKC 19-0867

                                :
THE AMERICAN NATIONAL RED CROSS
and THE JOHNS HOPKINS HOSPITAL :

                               MEMORANDUM OPINION

     Presently pending and ready for resolution in this medical

malpractice action are the motion for summary judgment by Defendant

The American National Red Cross (“Red Cross”) (ECF No. 47), and

the motion and corrected motions for summary judgment by The Johns

Hopkins Hospital (“Johns Hopkins”) (ECF Nos. 51 and 53). The court

now rules, no hearing being deemed necessary.             Local Rule 105.6.

For the following reasons, both motions for summary judgment will

be granted and judgment will be entered in favor of Defendants.

I.   Background

     Dennis Raftery (“Decedent”) was a resident of Baltimore City,

Maryland.   On February 15, 2016, he was given a blood transfusion

at Johns Hopkins.       Testing of the blood by Red Cross, prior to its

transportation     to    the     hospital,    did   not   uncover    E.   coli

contamination.     It is undisputed, however, that soon after the

transfusion, Mr. Raftery developed symptoms of sepsis.              Paul Ness,

M.D., Corporate Designee of Johns Hopkins, reports that after Mr.
         Case 1:19-cv-00867-DKC Document 54 Filed 12/08/20 Page 2 of 8



Raftery’s adverse reaction, the bag was re-tested and found to

have “a positive gram strain and cultured E.Coli.”             (ECF No. 53-

2, at 4).     Mr. Raftery died around six weeks later.

     On February 8, 2019, Carinda Raftery, individually and as

personal representative of the estate of Decedent, brought suit in

the Circuit Court for Baltimore City against Red Cross.                  She

alleged two survival actions: 1) Negligence, and 2) “Res-Ipsa”, as

well as 3) a wrongful death action in her personal capacity,

arguing that Red Cross was negligent in the handling, storage and

testing of the blood.       (ECF No. 2).    On March 22, 2019, Red Cross

filed a notice of removal, asserting that its charter provides a

basis for original federal jurisdiction over suits in which it is

involved.     (ECF No. 1) (citing Am. Nat’l Red Cross v. S.G., 505

U.S. 247 (1992)).1      On March 26, 2019, Red Cross filed a motion to

consolidate its case with the pending federal case between Ms.

Raftery and Johns Hopkins citing “common questions of law and fact”

in that the cases involve the same incident and alleged virtually

identical claims.       (ECF No. 7-1).     On April 19, 2019, the motion

to consolidate cases was granted and Johns Hopkins was added as a

named Defendant.




     1 An amended complaint was filed in state court just before
removal, adding additional named plaintiffs Marion Raftery, Dennis
M. Raftery, III, Iaian Thomas Raftery and Carinda Analicia Raftery,
to the wrongful death action. (ECF No. 9).
                                      2
         Case 1:19-cv-00867-DKC Document 54 Filed 12/08/20 Page 3 of 8



        On April 25, 2019, after both Defendants had filed their

answers (ECF Nos. 14 and 15), a scheduling order was issued setting

the discovery deadline as September 9, 2019, and the dispositive

motions deadline as October 7, 2019.                After various discovery

disputes emerged and the parties were granted extensions of time,

the matter was referred to Magistrate Judge Coulson.                   (ECF No.

30).    Plaintiffs’ counsel took three discovery depositions during

this time: 1) The corporate designee of Red Cross, 2) the corporate

designee of Johns Hopkins, and 3) Patricia Brunker, M.D. who was

the head of Red Cross’ investigation into the blood contamination.

Plaintiffs were required to file their certificate of qualified

expert within 60 days of the completion of those depositions. (ECF

No. 24).

        Not   long   after    these   depositions      took   place,    however,

Plaintiffs’ counsel filed a motion to withdraw on November 25,

2019.    (ECF No. 39).       On December 12, 2019, withdrawal was granted

in part:      the appearances of Aaron L. Moore and Paul D. Bekman

were    stricken     as   counsel   for   Plaintiffs    in    their   individual

capacities, and resolution of counsels’ request to withdraw as to

Decedent’s estate was deferred for thirty days as per Local Rule

101.2. (ECF No. 40). That same day a letter went out to Plaintiffs

that the failure to secure alternate representation meant that

they would be acting pro se.          (ECF No. 41).      On January 30, 2020,

Plaintiffs’ counsel’s motion for withdrawal as counsel of the

                                          3
         Case 1:19-cv-00867-DKC Document 54 Filed 12/08/20 Page 4 of 8



estate was granted, and a show cause order was issued to the estate

giving it twenty days to show why its claims should not be

dismissed. (ECF No. 42).         Ultimately, the estate’s claims were

dismissed on March 5, 2020.        (ECF No. 46).

     On June 18, 2020, Red Cross moved for summary judgment on the

sole remaining wrongful death count,3 citing a lack of evidence

“in the form of testimony by a qualified expert or otherwise, to

establish that Red Cross violated any standard owed to [] Decedent”

or such evidence proving his “injuries and death were caused by

any action or inaction by Red Cross.”          (ECF No. 49).     That day a

notice was mailed to Plaintiffs alerting them of the right to file

a response within twenty-eight days of the notice and warning that

a failure to file a timely response or to respond adequately could

result in the dismissal of the case.          (ECF 50).    On September 2,

2020, a motion for summary judgment was filed by Johns Hopkins,

similarly arguing that “Plaintiff has not met her burden of

establishing negligence on the part of Johns Hopkins and has not

established through any admissible testimony a causal link between

any action or inaction of Johns Hopkins and the injury or death of

Mr. Raftery.”      (ECF No. 51-1, at 5).     The next day another notice




     3 As Red Cross explains, the prior dismissal of the Estate’s
survival action claims (Counts I and II) on March 5 left only Ms.
Raftery’s wrongful death claim (Count III), founded on the same
general allegations of negligence as the first two counts. (ECF
No. 49-1, at 2) (citing ECF No. 46).
                                      4
         Case 1:19-cv-00867-DKC Document 54 Filed 12/08/20 Page 5 of 8



was sent to Plaintiff, and Johns Hopkins filed a “Corrected” motion

for summary judgment, attaching the deposition of Dr. Paul Ness

(seemingly left out of the prior motion in error).              (ECF No. 53).

II.   Standard of Review

      Summary judgment is appropriate only if “there is no genuine

issue as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56(a); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986).               A dispute about a

material fact is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.”               Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, “the judge

must ask himself not whether he thinks the evidence unmistakably

favors one side or the other but whether a fair-minded jury could

return    a   verdict   for   the   [nonmoving   party]    on   the   evidence

presented.”     Id. at 252.

      In undertaking this inquiry, a court must view the facts and

the   reasonable     inferences     drawn   therefrom   “in     a   light   most

favorable to the party opposing the motion.”               Matsushita Elec.

Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962));

see also E.E.O.C. v. Navy Fed. Credit Union, 424 F.3d 397, 405 (4th

Cir. 2005).      The mere existence of a “scintilla” of evidence in

support of the non-moving party’s case is not sufficient to




                                       5
      Case 1:19-cv-00867-DKC Document 54 Filed 12/08/20 Page 6 of 8



preclude an order granting summary judgment. See Anderson, 477

U.S. at 252.

     In Maryland, and as is universally true, “[b]ecause the

gravamen of a medical malpractice action is the defendant’s use of

suitable professional skill, which is generally a topic calling

for expert testimony, this Court [the Maryland Court of Appeals]

has repeatedly recognized that expert testimony is required to

establish negligence and causation.”      Rodriguez v. Clarke, 400 Md.

39, 71, 926 A.2d 736, 755 (2007) (collecting Maryland cases)

(internal quotation marks omitted).      Other courts in this district

have further highlighted the importance of expert opinions on

medical questions of causation.     See, e.g., Bost v. Wexford Health

Sources, Inc., No. CV ELH-15-3278, 2018 WL 3539819, at *49 (D.Md.

July 23, 2018) (“where the cause of an injury claimed to have

resulted from a negligent act is a complicated medical question

involving fact finding which properly falls within the province of

medical experts . . . proof of the cause must be made by such

witnesses.”) (quoting Aventis Pasteur, Inc. v. Skevofilax, 408-

09, 914 A.2d 113, 115 (Md. 2007)).

III. Analysis

     As noted in the procedural history, Plaintiffs’ attorneys

withdrew shortly after the depositions of corporate designees were

taken, and Plaintiffs have not actively participated in this action

since then.    They not only failed to engage in discovery but also

                                   6
      Case 1:19-cv-00867-DKC Document 54 Filed 12/08/20 Page 7 of 8



have filed no response to the pending motions.        Upon review, both

motions will be granted as Plaintiffs are unable to produce any

expert testimony establishing that either Red Cross or Johns

Hopkins violated the applicable standard of care in handling the

“blood product.”     The question of causation, therefore, need not

even be addressed.    Johns Hopkins correctly explains why the sole

expert testimony on the issue of either Defendant’s alleged breach

of a duty owed to Decedent is dispositive:

               The issues here are medically complex.
          Without medical testimony, a fact finder is
          not in a position to understand how blood
          donors are screened, how their blood is
          tested, how blood can become contaminated, how
          contaminants are detected, how blood should be
          stored, whether and how blood must be re-
          tested at a hospital prior to transfusion, and
          – most importantly here – to what extent Mr.
          Raftery, who had underlying leukemia (a blood
          disorder), was injured by the contaminated
          blood.
               The only medical testimony that has been
          offered in this case comes from Paul Ness,
          M.D., a hematologist and blood banking
          specialist involved with the investigation of
          the blood transfusion here, who testified that
          the blood product was contaminated with E.
          coli prior to being sent to Johns Hopkins, but
          the testing done at the Red Cross did not
          discover    the    infection    because    the
          concentration of bacteria in the blood sample
          was too weak to give a positive result. (Ex.
          A, Ness Dep. at 15-16[).]     Dr. Ness had no
          criticisms of any of the collection or testing
          done by the Red Cross and acknowledged that
          contaminants often cannot be detected when
          they are in low concentration. (Id. at 16:18
          – 17:2.)



                                   7
       Case 1:19-cv-00867-DKC Document 54 Filed 12/08/20 Page 8 of 8



(ECF No. 53-1, at 4).        Similarly, Red Cross argues that, “the

testimony offered explains Red Cross met the standard of care.”

(ECF No. 49-1, at 3).       Both Red Cross and Johns Hopkins point to

a lack of any expert evidence produced by Plaintiffs to the

contrary.      Plaintiffs   have   failed   to   carry   their   burden   to

establish that either Defendant violated the applicable standard

of care as understood by the medical profession in this context or

as a matter of law.    Defendants’ motions for summary judgment will

be granted.

IV.   Conclusion

      For the foregoing reasons, the motions for summary judgement

by Red Cross and Johns Hopkins will be granted.          A separate order

will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                    8
